Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the amendment filed on January 22, 2022 for Application No. 16/809,705. By the amendment, claims 1-20 are pending with claims 1 and 11 being amended.

	Allowable Subject Matter	
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art of record fails to disclose or render obvious a thermal management system for a hybrid vehicle having the combination features recited in the claim and particularly “a transmission fluid to engine coolant heat exchanger in a second heat exchange loop, the transmission fluid to engine coolant heat exchanger being operably coupled to a transmission fluid circuit and the engine coolant circuit..wherein the control module is further configured to enable control functions associated with transmission operation or hybrid vehicle-related functions based on the transmission fluid temperature exceeding a threshold transmission fluid temperature”.
Regarding claim 11, the prior art of record fails to disclose or render obvious a thermal management system for a hybrid vehicle having the combination features recited in the claim and particularly “a transmission fluid to engine coolant heat exchanger in a second heat exchange loop and being operably coupled to a transmission fluid circuit and the engine coolant circuit..wherein the processing circuitry is further configured to enable control functions associated with transmission operation or hybrid vehicle-related functions based on the transmission fluid temperature exceeding a threshold transmission fluid temperature”.

The closest prior art reference is Gooden, indicated in the prior action mailed on 10/21/2021. Gooden discloses an equivalent thermal management system for vehicle powertrain including a heat exchanger 160 and a control module 200 configured to control a bypass valve 210 and a timer 3660 to 
Claims 2-10 and 12-20 are allowed as being dependent upon the allowed base claims.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
The amendment filed on January 19, 2022 has been entered. Applicant’s amendments have overcome the rejection of claims 1-20 being rejected under 35 U.S.C § 112(b) set forth in the prior office action, mailed on 10/21/2021. 

Response to Arguments
Applicant’s arguments filed on January 19, 2022 with respect to claims 1-20 being rejected under 35 USC § 112(b) have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9 AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TINH DANG/Primary Examiner, Art Unit 3659